Title: To John Adams from George Walton, 23 July 1790
From: Walton, George
To: Adams, John



Sir,
Augusta, 23 July, 1790.

By some intelligencies lately from Europe, it is said that Great Britain is zealously endeavoring to repossess the Floridas; and I have no doubt of the fact, because her interest is greatly concerned in the event, and in general she has seen it better than any other Nation.  Her frozen possessions to the North are not calculated for Caribean supplies.  West-florida is very much so; and the possession of the Navigation of the Mississippi would secure an exclusive right to the advantages of the immense agricultures of the West; and which would encrease by that event.  The ports that Nation keeps contrary to her engagements with America, is the link which is intended to connect her power from the North to the South; and the Bourbon scheme, which aimed at deriving abundance from a wilderness, is now reviving with the felling axe and hoe. If care is not taken that enterprising and commercial Nation will generate another Revolution in America.  Independence West of the Mountains would draw one half of the Eastern Inhabitants.  The result taken from the Union, and put in the scale of Great Britain, would greatly compensate her late losses.  I take it for certain that an arrangement so fatal will be defeated, by alarming the Spanish Nation with the formidability of such a neighbor.  To me it appears one of the most important objects that Nation has latterly contemplated; And success will be equally productive of Wealth, power and revenge.  As I shall be very much obliged to you for your opinion upon this subject, and of the detention of the Ports, I have taken the liberty of addressing this scrawl, being with the highest respect, Esteem, / Sir, / Your Most Obt. Sevt.

Geo Walton.
P.S. Mr. John Gibbons, in point of character and ability, is qualified to be the Accountant in this State for the United States.

